DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of applicant’s election without traverse of the species of SEQ ID NO:92.  It is noted that the claim set submitted on 4/18/2022 is not compliant with 37 C.F.R. 1.121 because claims 58-61 are indicated as “canceled” when in fact claims 58-64 have been canceled.  A complete reply to this office action will include a claim set in compliance with 37 C.F.R. 1.121.
Claim 2 has been canceled.  Claim 1 has been amended.  Claims  1, 10, 18-22, 25, 29, 30, 37-41 and 57 are examined to the extent that they read on the elected specie of SEQ ID NO:92. 

Claim Objections
Claims 18 and 41 are objected to because of the following informalities:  the typographical error of “NB/70K” rather than “NB-70K” .  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Claim 38 recites “(c) selecting a peptide”.  Claim 39 recites “(c) determining that the patient has a better prognosis”. Thus, both of the end result of claim 38 and 39 are directed to abstract ideas.   These judicial exceptions are not integrated into a practical application because the claim does utilize the abstract ideas  in a further method step. The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim 38 makes no attempt to further the method beyond that of making the abstract determination that a peptide is selected for inclusion in an immunotherapy composition and claim 39 makes no attempt to utilize the abstract determination that a patient has a better prognosis in a further method step.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 41 is dependent on claim 40 which is limited by claim 1.  Claim 41(g) requires that the at least one peptide comprises an amino acid sequence which is at least 90% identical to one or more of the SEQ ID NO:s listed in Tables 2, 3, 5-7 and 14.  This is outside the scope of peptides encompassed by claim 1 which requires that the peptide comprise a specific SEQ ID NO, such as SEQ ID NO:92 rather than be at least 90% identical to SEQ ID NO:92.  Thus, claim 41(g) fails to include all the limitations of claim 40.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  18, 19, 41 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) It is unclear how the parenthetical “58” after p15 in claims 18 and 41 further limit the scope of claims 18 and 41.   The name, p15, is associated with the proteins of CDKN2B, MRPL28, SUB1, and NXT1, but none of the aforesaid names are associated with a “58”.  Thus, it is unclear what protein is intended in the recitation of p15 in claims 18 and 41.
It is unclear how the parenthetical “CA 27.29/BCAA” after CA15-3 in claims 18 and 41 further limits the scope of claims 18 and 41.  CA15-3 is also known as  BCAA DF3, but not BCAA per se.  Also, CA27.29 is a separate antigen from that of CA15-3 (Gion et al, Clinical Chemistry, 1999, Vol. 45, pp. 630-637).  Thus, the scope of claims 18 and 41 is unclear with respect to how the parenthetical  information contributes to the scope of the claims.
(B) Claims 41 and 57 are vague and indefinite in the recitation of sections (j) and (c) respectively, in claims 41 and 57, wherein the tetanus peptide: 
(i) comprises an amino acid sequence that is at least 90%, 95% or 100% identical to SEQ ID NO: 449 or SEQ ID NO: 450;
(ii) is about or at least 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, or 25  natural or non-natural amino acids in length;
(iii) comprises an amino acid sequence that is at least 90% identical to a 10-25 amino acid subsequence of a wild-type tetanus toxoid protein; and/or
(iv) binds to one or more MHC class II molecules when administiered to a subject.
It is unclear if (i)-(iii) are alternative embodiments to (iv) or if tetanus peptide requires all of (i)-(iii) and/or (iv), or if the peptide minimally requires one of (i), (ii), (iii) or (iv) as alternative embodiments. 
(C) Claim 41 is vague and indefinite because it is unclear if paragraphs (a) through (i) are all alternative embodiments to paragraph (j), or if paragraphs (a) through (i) are all required embodiments  which together are the alternative to paragraph (j) reciting “or”.  
(D) Claim 19 is vague and indefinite in the recitation of a “pluronic polyol” because “pluronic” is a tradename and does not serve to provide a description of the substance because a trademark or trade name is used to identify a source of goods, and not the goods themselves.  The claim scope is therefore uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 25, 29, 41 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
(A) as pertaining to tetanus peptide variants
Claim 41 is reliant in part on the identity of  a tetanus peptide comprising an amino acid sequence that is at least 90%, 95% identical to SEQ ID NO:449 or 450, comprises an amino acid sequence that is at least 90% identical to a 10-25 amino acid subsequence of WT tetanus toxoid protein and binds to one or more MHC II molecules when administered to a subject.
Claim 57 is reliant in part on the identity of  a tetanus peptide comprising an amino acid sequence that is at least 90%, 95% identical to SEQ ID NO:449 or 450, comprises an amino acid sequence that is at least 90% identical to a 10-25 amino acid subsequence of WT tetanus toxoid protein,  binds to one or more MHC II molecules when administered to a subject and is modified so as to prevent formation of tetanus peptide secondary structures.
The specification fails to provide a written description of the tetanus peptides in the composition of claim 1 or the kit of claim 40 beyond that of tetanus peptides comprising SEQ ID NO: 449 or SEQ ID NO: 450, wherein the tetanus peptides retain the ability to bind to one or more MHC II molecules when administered to a subject.  Neither the specification or any art of record teaches the structural modification necessary to prevent formation of tetanus peptide secondary structures.  One of skill in the art would not be able to envisage a tetanus toxoid peptide having an amino acid sequence that is at least 90% or 95% identical to SEQ ID NO:449 or 450 , at least 90% identical to a 10-25 amio acid sequence of WT tetanus toxoid, wherein the TT binds to one or more MHC II molecules when administered to a subject based on the written description of the invention.  One of skill in the art could not envision a modified tetanus peptide, wherein the modifications prevent formation of secondary structures in the tetanus peptide based on the written description of the invention.
(B) As pertaining to antibodies, antibody-like molecules, CD8 T cells, T cell receptors and nucleic acids encoding T cell receptors, all of which recognize the phosphopeptide of SEQ ID NO:92 in the context of HLA-B*0702
Claim 21 is being interpreted to encompass an in vitro population of CD8 T cells  activated by a population of dendritic cells comprising the phosphopeptide of SEQ ID NO:92.  One of skill in the art would understand that the activated CD8 T cells resulting from a population of T cell precursors contacted with dendritic cells presenting SEQ ID NO:92 in the context of HLA-B*0702 would result in CD8 T cells which recognized SEQ ID NO:92 in the context of HLA-B*0702 on other cell types, such a tumor cells.
Claim 25(d) is reliant in part on a T cell receptor that specifically binds of SEQ ID NO:92 complexed with an MHC class I molecule, taught by the specification to be HLA-B*0702.  Claim 29 is reliant on the identity of a nucleic acid  encoding the T cell receptor of claim 25(d).
When given the broadest reasonable interpretation, “T cells” and T cell receptors are interpreted in accord to common usage, as αβ-T cells and T cell receptors of αβ-T cells.  It is well known in the art that a heterodimer of the α and β subunits of the TCR form the recognition unit of the receptor, wherein the N-terminal domains of both the α and β subunits encompassing sequence variability akin to the variable domains of immunoglobulins, including areas of relatively greater variability corresponding to CDR regions of immunoglobulins.  The specification teaches that SEQ ID NO:92 binds to HLA-B*0702 (Table 3, page 29).  The specification has not provided a written description of the N terminal domains of  activated T cells that  selectively recognize cells that express SEQ ID NO: 92 in the context of HLA-B*0702.  The findings in Amgen v. Sanofi of October 5, 2017, wherein it was concluded that a description of an antibody by reciting only the antigen to which the antibody binds is insufficient for the written description requirement of 112, first paragraph pertains to the instant T cells and the instant antibodies that bind to SEQ ID NO:92 in complex with MHC I, or in complex with HLA-B*0702.  The specification provides no written description for the T cells except the desired ability to selectively recognize cells that express SEQ ID NO: 92.  As with an antibody that specifically binds an antigen, such as SEQ ID NO:93 in the cleft of HLA-B*0702, one of skill in the art would not be able to envisage the structure of a T cell or a T cell receptor or a nucleic acid encoding a T cell receptor that specifically recognizes an epitope in the context of an MHC complex only by the sequence of the epitope.  Description of a receptor, in general, based only on the desired binding, recognition or other interaction with a ligand protein and description of an antibody or antibody-like molecule chaacterized only by binding to the desired peptide in a complex, is not sufficient to describe the receptor because binding to or recognition of a ligand imparts no detailed structural information regarding the receptor itself.
One of skill in the art would reasoanbly conclude that applicant was not in possession of the claimed invention at the time of filing.

Claims 30 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating cancer comprising the administration of the composition of claim 1; a composition comprising at least one peptide comprising an amino acid sequence of SEQ ID NO:92 and an in vitro population of dendritic cells comprising the peptide of SEQ ID NO:92  and a method of making a cancer vaccine for use in treating HCC or esophageal cancer, does not reasonably provide enablement for a method of treating cancer comprising the administration of or (d) an in vitro population of CD8 T cells capable of being activated by contact with a population of dendritic cells comprising one or more of the peptides set forth in claim 1; method of preventing cancer or a method of making a cancer vaccine for use in preventing HCC or esophageal cancer,.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 30 is drawn in part to a method of treating cancer comprising the administration of (d) an in vitro population of CD8 T cells capable of being activated by contact with a population of dendritic cells comprising one or more of the peptides set forth in claim 1.  The claim does not specify that the in vitro population was actually activated in vitro by contact with dendritic cells loaded with the peptide comprising SEQ ID NO:92.  Thus, it would not be expected that the admisntration of the CD8 T cells which are “capable of activation”  would be activated in vivo after administration because there is no expectation that dendritic cells of the subject in need thereof would be primed to present SEQ ID NO:92 such that effective immune response would occur upon interaction of the administered CD8 T cells with the pre-existing dendritic cells in vivo. 
Claim 30 is drawn in part to a method of preventing cancer comprising the administration of (a) the composition of claim 1;(b) a composition comprising at least one peptide comprising the amino acid sequence of SEQ ID NO:92; (c) an in vitro population of dendritic cells comprising one or more of the peptides of claim 1. 
Claim 37 is drawn in part to a method of making a cancer vaccine for use in preventing hepatocellular carcinoma and/or esophageal cancer comprising combining one or more of the peptides of claim 1 with an adjuvant, and a pharmaceutically acceptable carrier and placing the composition and pharmaceutical carrier into a carrier.
When  given the broadest reasonable interpretation, the “prevention” of cancer, HCC or esophageal cancer must be carried out in the subject prior to onset of the cancers, such that the cancer never occurs in the subject. When given the broadest reasonable interpretation, the subject includes any subject, not limited to those subjects having high risk for developing HCC or esophageal cancer, such as a completely healthy subject.  The specification fails to teach when to administer the required composition to a subject prior to the onset of the cancer in the subject.  The specification fails to teach how to identify individuals who will develop cancer, esophageal cancer or HCC prior to the onset of symptoms or a diagnosis of cancer, HCC or esophageal cancer such hat the patient can be treated prior to the development of the cancer
The claims carry no limitation requiring that the subject who is to be treated is suffering from chronic liver diseases which predispose the subject for the development of HCC, such as cirrhosis of the liver, alcoholic liver disease, chronic viral infection of the liver, or autoimmune hepatitis (specification, page 2, lines 6-9), or Barrett’s esophagus or high-grade dysplasia of the esophagus which predispose for development of esophageal cancer (specification, lines 27-29).
Thus, one of skill in the art would be subject to undue experimentation without reasonable expectation of success in order to practice the broadly claimed methods.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Micklethwaite et al (Blood, 2008, Vol. 112, pp. 3974-3981).
Claim 21 is drawn to an in vitro population of CD8 T cells capable of being activated by a population of dendritic cells comprising the peptide of SEQ ID NO:92.
Micklethwaite et al disclose a fraction of PBMC taken from individuals having a HLA-B*0702 type (page 3975, first column, lines 16-17 “autologous PBMCs” under the heading “T cell generation” page 3975, second column, lines 1-5).  Micklethwaite et al meet the limitation of instant claim 21 because there is no requirement that the T cells actually be stimulated by the dendritic cell pulsed with SEQ ID NO:92.  The requirement is only that the T cells would be capable of such stimulation.  Table 3 of the specification teaches that SEQ ID NO:92 is specific for HLA-B*0702.   Thus, the PBMC of the individual who is HLA-B*0702 of Micklethwaite et al meet the limitation of instant claim 21 because said PBMCs would be capable of stimulation by a population of dendritic cells pulsed with the peptide comprising SEQ ID NO:92.

Claims 1, 10, 19, 20, 21, 22, 25, 29, 30 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al (WO2011/149909, reference of the IDS filed 1/10/2020).
Claim 1 is drawn in part to a composition comprising a peptide and an adjuvant, wherein the peptide is 8 to 50 amino acids in length and comprises an amino acid sequence of SEQ ID NO:93, wherein the serine at the 6th position is phosphorylated or replaced with a mimetic of phosphoserine.
Claim 10 is drawn to the composition of claim 1 wherein the composition comprises (a) at least 2 different peptides and (b) at least one of the peptides are capable of binding HLA B*0702.  
Claim 19 requires that the adjuvant of claim 1 is selected from a group including BCG and Corynebacterium parvum.
Claim 20 is drawn to an in vitro population of dendritic cells comprising one of the peptides set forth in claim 1. 
Claim 21 is drawn to an in vitro population of CD8+T cells capable of being activated upon being brought into contact with a population of dendritic cells, wherein the dendritic cells comprising one or more of the peptides set forth in claim 1.
Claim 22 is drawn in part to an antibody-like molecule that specifically binds a complex of a peptide comprising SEQ ID NO:92 and a MHC I molecule.
Claim 25 specifies that the antibody like molecule is a T cell receptor.  
Claim 29 is drawn to an invitro population of T cells transfected with a nucleic acid encoding the T cell receptor of claim 25.
Claim 30 is drawn to a method of treating cancer comprising the administration to a subject in need thereof (a) a composition of claim 1, (b) a composition comprising at least one peptide of SEQ ID NO:92, (c) an in vitro population of dendritic cells comprising one or more of the peptide of claim 1.
Claim 57 require, in part, that the peptide of the composition of claim 1 further comprises a tetanus peptide.
Hunt et al disclose the peptide of SEQ ID NO: 170 which binds to HLA-B*0702, wherein the peptide has the identical sequence to that of instant SEQ ID NO:92 and a phospho-serine in position 6 (Figure 2B, Table 2B and page 9, paragraph [22]) which meets the limitation of claim 10(d).  Hunt et al disclose that the phosphopeptides of the invention can be mixed together to form a cocktail or linked together to form a concatemer (page 10, lines 12-14) which meets the limitation of claims 10(a), 57(a) and (b).  Hunt et al disclose that the antigen-phosphopeptides may be administered alone, but most often they would be administered to a patient with cancer in combination with an adjuvant (page 16, lines 6-8 of paragraph [36]) which meets the limitation of claim 1 requiring an adjuvant, and a method of treating cancer in claim 30(a) and (b).  Hunt et al disclose that adjuvant suitable for use in humans include BCG and C. parvum (page 13, lines 13-14 of paragraph [29]) which meets the limitation of claim 19.  Hunt et al disclose that the inventive peptides are conjugated to carrier proteins such as tetanus toxoid (page 13, lines 7-8 of paragraph [29]) which meets the limitation of claim 57(c).  Hunt et al disclose that the antigen peptides added to autologous dendritic cells  can be used to stimulate a CTL response in vitro (page 16, lines 1-3 of paragraph [36]) including stimulation of CD8 T cells ex vivo (page 16, lines 10-12 of paragraph [36]) which meets the limitations of claims 20 and 21.  Hunt et al disclose cloning the T cell receptor of murine cytotoxic T cells and injecting the corresponding DNA into normal human T cells which turns the injected cells into CTLs which recognize cancer cells that express the same phosphopeptides and result in tumor cell killing (page 20, lines 1-3 of paragraph [47]) which meets the limitation of claim 22 regarding the antibody-like molecule that specifically binds to a complex comprising the peptide comprising SEQ ID NO:92  and MHC I (HLA-B*0702), claim 25(d) and claim 29 because a T cell receptor recognizes a target peptide only in the context of the MHC, thus a “complex” of the peptide and the MHC. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al (WO2011/149909) in view of Altekruse et al (Author Manuscript for Am J Gastroenterol, available August 29, 2014, 25 pages).
Hunt et al teach that the antigen-phosphopeptides may be administered alone, but most often they would be administered to a patient with cancer in combination with an adjuvant (page 16, lines 6-8 of paragraph [36]) which meets the limitation of claim 1 requiring an adjuvant, and a method of treating cancer in claim 30(a) and (b).  Hunt et al teach that adjuvant suitable for use in humans include BCG and C. parvum (page 13, lines 13-14 of paragraph [29]) which meets the same limitation in claim 37.  Hunt et al teach that the inventive peptides are conjugated to carrier proteins such as tetanus toxoid (page 13, lines 7-8 of paragraph [29]) which meets the same limitation in claim 37.  Hunt et al teach that the inventive peptides can be used to treat liver cancers (paragraph [33], pages 14-15 and paragraph [38], page 17).  Hunt et al teach that the composition may be administered parenterally by bolus injection (page 17, paragraph [39]).
Hunt et al do not specifically teach that the liver cancer is HCC.
Altekruse et al teach that hepatocellular Carcinoma is the predominant form of liver cancer (page 2, line 4 under “Introduction”).
It would have been prima facie obvious before the effective filing date to place the peptide comprising SEQ ID NO:92 conjugated with tetanus toxoid and mixed with BCG and C. parvum into a syringe for a bolus injection of a patient, including a patient with HCC.  One of skill in the art would have been motivated to do so by the teachings of Hunt et al on the use of human adjuvants and carrier proteins for the inventive peptide and the administration of the inventive peptides by bolus injection.  One of skill in the art would understand that the treatment of “liver cancer” taught by Hunt et al includes HCC based on the teachings of Altekruse that HCC is the predominant form of liver cancer, thus rendering obvious the intended use of the cancer vaccine in instant claim 37. 


Claims 1, 10, 18, 19, 20, 21, 22, 25, 29, 30, 38-41 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al (WO2011/149909) in view of Hunt et al (WO20140/039675, reference of the IDS filed 1/10/2020).
Claim 18 specifies that the composition of claim 1 further comprises at least one peptide derived from phosphopeptide vaccine composition further comprises at least one peptide derived from MelanA (MART-I), gp100 (Pmel 17), tyrosinase, TRP-1, TRP-2, MAGE-1, MAGE-3, BAGE, GAGE-1, GAGE-2, p15(58), CEA, RAGE, NY-ESO (LAGE), SCP-1, Hom/Mel-40, PRAME, p53, H-Ras, HER-2/neu, BCR-ABL, E2A-PRL, H4-RET, IGH-IGK, MYL-RAR, Epstein Barr virus antigens, EBNA, human papillomavirus (HPV) antigens E6 and E7, TSP-180, MAGE-4, MAGE-5, MAGE-6, p185erbB2, p180erbB-3, c-met, nm-23H1, PSA, TAG-72-4, CA 19-9, CA 72-4, CAM 17.1, NuMa, K-ras, .beta.-Catenin, CDK4, Mum-1, p16, TAGE, PSMA, PSCA, CT7, telomerase, 43-9F, 5T4, 791Tgp72, alpha-fetoprotein, .beta.-HCG, BCA225, BTAA, CA 125, CA 15-3 (CA 27.29\BCAA), CA 195, CA 242, CA-50, CAM43, CD68\KP1, CO-029, FGF-5, G250, Ga733 (EpCAM), HT-175, M344, MA-50, MG7-Ag, MOV18, NB/70K, NY-CO-1, RCAS1, SDCCAG16, TA-90 (Mac-2 binding protein/cyclophilin C-associated protein), TAAL6, TAG72, TLP, and TPS.
Claim 38 is drawn to a method of screening peptides for inclusion in the immunotherapy composition of claim 1 comprising (a) administering the peptide to a human; (b) determining whether the peptide is capable of inducing a peptide-specific  memory T cell response in the human; and (c) selecting the peptide for inclusion in an immunotherapy composition if the peptide elicits a memory T cell response in the human.
Claim 39 is drawn to a method for determining a prognosis of a HCC patient or an esophageal cancer patient, comprising (a) administering to the patient a peptide as set forth in claim 1, wherein the peptide is associated with the patient’s HCC or esophageal cancer; (b) determining whether the peptide is capable of inducing a peptide-specific  memory T cell response in the patient; and (c) determining that the patient has a better prognosis if the patient mounts a memory T cell response to the peptide than if the patient does not mount a memory T cell response to the peptide.
Claim 40 is drawn to a kit comprising a peptide composition comprising at least one peptide of claim 1 and a cytokine and/or adjuvant. 
Claim 41 embodies the kit of claim 40, wherein: (a) the kit comprises at least 2, 3, 4, or 5 target peptide compositions; (b) the at least one peptide composition is one of the compositions of claim 1; (c) the cytokine is selected from the group consisting of a transforming growth factor (TGF), optionally TGF-alpha and/or TGF-beta; insulin-like growth factor-I; insulin-like growth factor-II; erythropoietin (EPO); an osteoinductive factor; an interferon, optionally interferon-alpha, interferon-beta, and/or interferon-gamma; and a colony stimulating factor (CSF), optionally macrophage-CSF (M-CSF), granulocyte-macrophage-CSF (GM-CSF), and/or granulocyte-CSF (G-CSF); (d) the adjuvant is selected from the group consisting of montanide ISA-51, QS-21, a tetanus helper peptide, GM-CSF, cyclophosphamide, bacillus Calmette-Guerin (BCG), Corynebacterium parvum, levamisole, azimezone, isoprinisone, dinitrochlorobenezene (DNCB), a keyhole limpet hemocyanin (KLH), complete Freund's adjuvant, incomplete Freund's adjuvant, a mineral gel, aluminum hydroxide, lysolecithin, a pluronic polyol, a polyanion, an adjuvant peptide, an oil emulsion, dinitrophenol, and diphtheria toxin (DT); (e) the cytokine is selected from the group consisting of a nerve growth factor, optionally nerve growth factor (NGF) beta; a platelet-growth factor; a transforming growth factor (TGF), optionally TGF-alpha and/or TGF-beta; insulin-like growth factor-I; insulin-like growth factor-II; erythropoietin (EPO); an osteoinductive factor; an interferon, optionally interferon-.alpha., interferon-.beta., and/or interferon-.gamma.; a colony stimulating factor (CSF), optionally macrophage-CSF (M-CSF), granulocyte-macrophage-CSF (GM-CSF), and/or granulocyte-CSF (G-CSF); an interleukin (IL), optionally IL-1, IL-1a, IL-2, IL-3, IL-4, IL-5, IL-6, IL-7, IL-8, IL-9, IL-10, IL-11, IL-12; IL-13, IL-14, IL-15, IL-16, IL-17, and/or IL-18; LIF; EPO; kit-ligand; fms-related tyrosine kinase 3 (FLT-3; also called CD135); angiostatin; thrombospondin; endostatin; tumor necrosis factor; and lymphotoxin (LT); (f) the kit further comprises at least one peptide derived from MelanA (MART-I), gp100 (Pmel 17), tyrosinase, TRP-1, TRP-2, MAGE-1, MAGE-3, BAGE, GAGE-1, GAGE-2, p15(58), CEA, RAGE, NY-ESO (LAGE), SCP-1, Hom/Mel-40, PRAME, p53, H-Ras, HER-2/neu, BCR-ABL, E2A-PRL, H4-RET, IGH-IGK, MYL-RAR, Epstein Barr virus antigens, EBNA, human papillomavirus (HPV) antigens E6 and E7, TSP-180, MAGE-4, MAGE-5, MAGE-6, p185erbB2, p180erbB-3, c-met, nm-23H1, PSA, TAG-72-4, CA 19-9, CA 72-4, CAM 17.1, NuMa, K-ras, .beta.-Catenin, CDK4, Mum-1, p16, TAGE, PSMA, PSCA, CT7, telomerase, 43-9F, 5T4, 791Tgp72, alpha-fetoprotein, .beta.-HCG, BCA225, BTAA, CA 125, CA 15-3 (CA 27.29\BCAA), CA 195, CA 242, CA-50, CAM43, CD68\KP1, CO-029, FGF-5, G250, Ga733 (EpCAM), HTgp-175, M344, MA-50, MG7-Ag, MOV18, NB/70K, NY-CO-1, RCAS1, SDCCAG16, TA-90 (Mac-2 binding protein\cyclophilin C-associated protein), TAAL6, TAG72, TLP, and TPS; (g) the at least one peptide composition comprises one or more peptides that specifically bind to an HLA molecule listed in Table 1 and/or that comprises an amino acid sequence at least 90% identical, optionally 100% identical, to one of the SEQ ID NOs: listed in Tables 2, 3, 5-7, and 14; (h) the kit comprises at least two peptides, wherein the at least two peptides are in separate containers; (i) the kit further comprising instructions related to determining whether the at least one peptide of the at least one peptide composition is capable of inducing a T cell memory response that is a T cell central memory response (Tcm) when the at least one peptide composition is administered to a patient; and/or (j) the kit further comprises a tetanus peptide, optionally wherein the tetanus peptide: comprises an amino acid sequence that is at least 90%, 95%, or 100% identical to SEQ ID NO: 449 or SEQ ID NO: 450; is about or at least 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, or 25 natural or non-natural amino acids in length; comprises an amino acid sequence that is at least 90% identical to a 10-25 amino acid subsequence of a wild type tetanus toxoid protein; and/or binds to one or more MHC Class II molecules when administered to a subject.
Hunt et al (‘909) teach the limitations of claims 1, 10, 19, 20, 21, 22, 25, 29, 30 and 57 for the reasons set forth above.  Hunt et al teach that the phosphopeptides of the invention can be mixed together to form a cocktail (page 10, lines 12-14) which meets the limitation of claim 41(a) and (b).  Hunt et al (‘909) teach that the inventive vaccines may include other cancer antigens that have been identified in addition to the phosphopeptides of the invention (page 17, lines 5-7 of paragraph [38]).  Hunt et al do not specifically teach that the phosphopeptide vaccine composition further comprises at least one peptide derived from MelanA (MART-I), gp100 (Pmel 17), tyrosinase, TRP-1, TRP-2, MAGE-1, MAGE-3, BAGE, GAGE-1, GAGE-2, p15(58), CEA, RAGE, NY-ESO (LAGE), SCP-1, Hom/Mel-40, PRAME, p53, H-Ras, HER-2/neu, BCR-ABL, E2A-PRL, H4-RET, IGH-IGK, MYL-RAR, Epstein Barr virus antigens, EBNA, human papillomavirus (HPV) antigens E6 and E7, TSP-180, MAGE-4, MAGE-5, MAGE-6, p185erbB2, p180erbB-3, c-met, nm-23H1, PSA, TAG-72-4, CA 19-9, CA 72-4, CAM 17.1, NuMa, K-ras, .beta.-Catenin, CDK4, Mum-1, p16, TAGE, PSMA, PSCA, CT7, telomerase, 43-9F, 5T4, 791Tgp72, alpha-fetoprotein, .beta.-HCG, BCA225, BTAA, CA 125, CA 15-3 (CA 27.29\BCAA), CA 195, CA 242, CA-50, CAM43, CD68\KP1, CO-029, FGF-5, G250, Ga733 (EpCAM), HT-175, M344, MA-50, MG7-Ag, MOV18, NB/70K, NY-CO-1, RCAS1, SDCCAG16, TA-90 (Mac-2 binding protein/cyclophilin C-associated protein), TAAL6, TAG72, TLP, and TPS.
Hunt et al (‘909) do not teach a kit comprising the inventive  phosphopeptides and a cytokine and/or adjuvant.  Hunt et al (‘909) do not teach the kit of claim 41.  Hunt et al (‘909) do  not teach the method of screening a peptide or the method of determining a  prognosis of claims 38 and 39.  
Hunt et al (‘675) teach (i) a cytokine and/or an adjuvant; and
(ii) at least one target peptide composition comprising at least one target peptide.
The kit of claim 33, comprising at least 2, 3, 4 or 5 compositions. The kit of claim 33, wherein the at least one composition is one of the compositions of claims 1-16.
The kit of claim 33, wherein the cytokine is selected from the group consisting of transforming growth factors (TGFs) such as TGF-a and TGF-β; insulin-like growth factor-I and insulin-like growth factor-II; erythropoietin (EPO); osteoinductive factors; interferons such as IFNa, IFNP, and IFNy; colony stimulating factors (CSFs) such as macrophage-CSF (M-CSF); granulocyte - macrophage-CSF (GM-CSF); and granulocyte-CSF (G-CSF).
The kit of claim 33, wherein the adjuvant selected from the group consisting of montanide ISA-51 (Seppic, Inc)., QS-21 (Aquila Pharmaceuticals, Inc)., tetanus helper peptides, GM-CSF, cyclophosamide, bacillus Calmette-Guerin (BCG), Corynebacterium parvum, levamisole, azimezone, isoprinisone, dinitrochlorobenezene (DNCB), keyhole limpet hemocyanins (KLH), Freunds adjuvant (complete and incomplete), mineral gels, aluminum hydroxide (Alum), lysolecithin, pluronic polyols, polyanions, peptides, oil emulsions, dinitrophenol, diphtheria toxin (DT).
The kit of claim 33, wherein the cytokine is selected from the group consisting of nerve growth factors such as NGF-β; platelet-growth factor; transforming growth factors (TGFs) such as TGF-a and TGF-β; insulin-like growth factor-I and insulin-like growth factor-II; erythropoietin (EPO); osteoinductive factors; interferons such as IFNa, IFNP, and IFNy; colony stimulating factors (CSFs) such as macrophage-CSF (M-CSF); granulocyte-macrophage-CSF (GM-CSF); and granulocyte-CSF (G-CSF); interleukins (ILs) such as IL-1, IL-la, IL-2, IL-3, IL-4, IL-5, IL-6, IL-7, IL-8, IL-9, IL-10, IL-11, IL-12; IL-13, IL-14, IL- 15, IL-16, IL-17, IL-18, LIF, G-CSF, GM-CSF, M-CSF, EPO, kit-ligand or FLT-3, angiostatin, thrombospondin, endostatin, tumor necrosis factor, and LT.
The kit of claim 33, further comprising at least one peptide derived from MelanA (MART -I), gp100 (Pmel 17), tyrosinase, TRP-1, TRP-2, MAGE-1, MAGE-3, BAGE, GAGE-1, GAGE-2, pl5(58), CEA, RAGE, NY-ESO (LAGE), SCP-1, Hom/Mel-40, PRAME, p53, H-Ras, HER-2/neu, BCR-ABL, E2A-PRL, H4-RET, IGH-IGK, MYL-RAR, Epstein Barr virus antigens, EBNA, human papillomavirus (HPV) antigens E6 and E7, TSP-180, MAGE- 4, MAGE-5, MAGE-6, pl85erbB2, pl80erbB-3, c-met, nm-23Hl, PSA, TAG- 72-4, CA 19-9, CA 72-4, CAM 17.1, NuMa, K-ras, β-Catenin, CDK4, Mum- 1, pl6, TAGE, PSMA, PSCA, CT7, telomerase, 43-9F, 5T4, 791Tgp72, a- fetoprotein, β-HCG, BCA225, BTAA, CA 125, CA 15-3 (CA 27.29\BCAA), CA 195, CA 242, CA-50, CAM43, CD68\KP1, CO-029, FGF-5, G250, Ga733 (EpCAM), HTgp- 175, M344, MA-50, MG7-Ag, MOV18, NB/70K, NY-CO- 1, RCAS1, SDCCAG16, TA-90 (Mac-2 binding protein\cyclophilin C- associated protein), TAAL6, TAG72, TLP and TPS.
It would have been prima facie obvious at the time prior to the instant effective filing date to provide at least one peptide derived from at least one peptide derived from MelanA (MART -I), gp100 (Pmel 17), tyrosinase, TRP-1, TRP-2, MAGE-1, MAGE-3, BAGE, GAGE-1, GAGE-2, pl5(58), CEA, RAGE, NY-ESO (LAGE), SCP-1, Hom/Mel-40, PRAME, p53, H-Ras, HER-2/neu, BCR-ABL, E2A-PRL, H4-RET, IGH-IGK, MYL-RAR, Epstein Barr virus antigens, EBNA, human papillomavirus (HPV) antigens E6 and E7, TSP-180, MAGE- 4, MAGE-5, MAGE-6, pl85erbB2, pl80erbB-3, c-met, nm-23Hl, PSA, TAG- 72-4, CA 19-9, CA 72-4, CAM 17.1, NuMa, K-ras, β-Catenin, CDK4, Mum- 1, pl6, TAGE, PSMA, PSCA, CT7, telomerase, 43-9F, 5T4, 791Tgp72, a- fetoprotein, β-HCG, BCA225, BTAA, CA 125, CA 15-3 (CA 27.29\BCAA), CA 195, CA 242, CA-50, CAM43, CD68\KP1, CO-029, FGF-5, G250, Ga733 (EpCAM), HTgp- 175, M344, MA-50, MG7-Ag, MOV18, NB/70K, NY-CO- 1, RCAS1, SDCCAG16, TA-90 (Mac-2 binding protein\cyclophilin C- associated protein), TAAL6, TAG72, TLP or TPS in the instant composition of claim 1.  One of skill in the art would have been motivated to do so because Hunt et al (‘909) teach that the inventive vaccines may include other cancer antigens that have been identified in addition to the phosphopeptides of the invention and because Hunt et al (‘675) teach that the combination of the at least one peptide derived from MelanA (MART -I), gp100 (Pmel 17), tyrosinase, TRP-1, TRP-2, MAGE-1, MAGE-3, BAGE, GAGE-1, GAGE-2, pl5(58), CEA, RAGE, NY-ESO (LAGE), SCP-1, Hom/Mel-40, PRAME, p53, H-Ras, HER-2/neu, BCR-ABL, E2A-PRL, H4-RET, IGH-IGK, MYL-RAR, Epstein Barr virus antigens, EBNA, human papillomavirus (HPV) antigens E6 and E7, TSP-180, MAGE- 4, MAGE-5, MAGE-6, pl85erbB2, pl80erbB-3, c-met, nm-23Hl, PSA, TAG- 72-4, CA 19-9, CA 72-4, CAM 17.1, NuMa, K-ras, β-Catenin, CDK4, Mum- 1, pl6, TAGE, PSMA, PSCA, CT7, telomerase, 43-9F, 5T4, 791Tgp72, a- fetoprotein, β-HCG, BCA225, BTAA, CA 125, CA 15-3 (CA 27.29\BCAA), CA 195, CA 242, CA-50, CAM43, CD68\KP1, CO-029, FGF-5, G250, Ga733 (EpCAM), HTgp- 175, M344, MA-50, MG7-Ag, MOV18, NB/70K, NY-CO- 1, RCAS1, SDCCAG16, TA-90 (Mac-2 binding protein\cyclophilin C- associated protein), TAAL6, TAG72, TLP or TPS with the phosphopeptides of ‘675 (page 6, lines 22-27).  It would have been further obvious to combine the cytokine  of transforming growth factors optionally TGF-a and TGF-β; insulin-like growth factor-I and insulin-like growth factor-II; erythropoietin (EPO); osteoinductive factors; interferons such as IFNa, IFNP, and IFNy; colony stimulating factors (CSFs) optionally CSF (M-CSF); granulocyte - macrophage-CSF (GM-CSF);  granulocyte-CSF (G-CSF); nerve growth factors such as NGF-β; platelet-growth factor; transforming growth factors (TGFs) such as TGF-a and TGF-β; insulin-like growth factor-I and insulin-like growth factor-II; erythropoietin (EPO); osteoinductive factors; interferons such as IFNa, IFNP, and IFNy; colony stimulating factors (CSFs) such as macrophage-CSF (M-CSF); granulocyte-macrophage-CSF (GM-CSF); and granulocyte-CSF (G-CSF); interleukins (ILs) such as IL-1, IL-la, IL-2, IL-3, IL-4, IL-5, IL-6, IL-7, IL-8, IL-9, IL-10, IL-11, IL-12; IL-13, IL-14, IL- 15, IL-16, IL-17, IL-18, LIF, G-CSF, GM-CSF, M-CSF, EPO, kit-ligand or FLT-3, angiostatin, thrombospondin, endostatin, tumor necrosis factor, or LT with the instant vaccine composition of claim 1 in a kit, along with an adjuvant selected from the group consisting of montanide ISA-51., QS-21, tetanus helper peptides, GM-CSF, cyclophosamide, bacillus Calmette-Guerin (BCG), Corynebacterium parvum, levamisole, azimezone, isoprinisone, dinitrochlorobenezene (DNCB), keyhole limpet hemocyanins (KLH), Freunds adjuvant complete, Freunds adjuvant incomplete, mineral gels, aluminum hydroxide (Alum), lysolecithin, pluronic polyols, polyanions, peptides, oil emulsions, dinitrophenol, or diphtheria toxin (DT) because Hunt et al (‘675) teach these constituents of a kit including other phosphopeptides for the treatment of cancers.  One of skill in the art would have a reasonable expectation of success in using the adjuvants and/or cytokines of ‘675 in conjunction with the phosphopeptide of SEQ ID NO:92 of the instant claims.
Hunt et al (‘675) teach a method for screening target peptides for inclusion in an immunotherapy composition comprising:
(a) administering the target peptide to a human;
(b) determining whether the target peptide is capable of inducing a target peptide-specific memory T cell response in the human; and
(c) selecting the target peptide for inclusion in an immunotherapy composition if the target peptide elicits a memory T cell response in the human (claim 31 of ‘675); and 
a method for determining the prognosis of a cancer patient comprising:
(a) administering a target peptide associated with the patient's cancer to the patient;
(b) determining whether the target peptide is capable of inducing a target peptide-specific memory T cell response in the patient; and
(c) determining that the patient has a better prognosis if the patient mounts a memory T cell response to the target peptide than if the patient did not mount a memory T cell response to the target peptide (claim 32 of ‘675).
It would have been prima facie obvious prior to the instant effective filing date to s electing the target peptide for inclusion in an immunotherapy composition if the target peptide elicits a memory T cell response in the human and to determining that the patient has a better prognosis if the patient mounts a memory T cell response to the target peptide.  One of skill in the art would have been motivated to do so because one of skill in the art would understand that generating a memory T cell response capability in a patient would protect the patient from recurrences  of the cancer, and thus the patient  would have a better prognosis.  Therefore, a phosphopeptide comprising SEQ ID NO:92  generating a memory T cell response in a human patient with cancer would be selected for inclusion in an immunotherapy composition for the patient, and further a patient with cancer will be determined to have a better prognosis after administration of  a vaccine comprising the phosphopeptide of SEQ ID NO:92 if the patient mounts a memory T cell response to the phosphopeptide of SEQ ID NO:92. 

Claims 1, 10, 18, 19, 20, 21, 22, 25, 29, 30, 38-41 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al (WO2011/149909) in view of Hunt et al (WO20140/039675) as applied to claims  1, 10, 18, 19, 20, 21, 22, 25, 29, 30, 38-41 and 57 above, and further in view of Le Gal et al (International Journal of Cancer, 2002, Vol. 98, pp. 221-227) as evidenced by Boons et al (WO2011/156,751).
The combination of Hunt et al (‘909) and Hunt et al (‘675) renders obvious the limitations of claims 1, 10, 18, 19, 20, 21, 22, 25, 29, 30, 38-41 and 57 for the reasons set forth above.  The combination renders obvious the use of tetanus toxoid as a carrier protein with the inventive phosphopeptide (page 13, lines 7-8 of paragraph [29]).  The combination does not specifically teach that the tetanus  peptide is SEQ ID NO: 449.
Le Gal et al teach that lipopeptides comprising a MART 27-35 CTL epitope linked to the universal CD4 helper T cell epitope of tetanus toxoid (TT830-843) induced a MART 27-35 response in vivo requiring TT830-843  CD4 T cell help (page 226, first column, lines 1-7 of the bottom paragraph).  Le Gal et al teach that greater induction of CD8 T cells when mice were immunized with MART 25-37 linked to TT830-843 linked to lipids  (Figure 7).  Le Gal et al teach that the durability of cellular immune responses is critical in vaccine development and the need for eliciting  CD4 T cell help  for long-lived CTL responses has been demonstrated in experimental models and clinical trials (page 226, second column, first full paragraph).
Boons et al provide evidence that the TT830-843 peptide is QYIKANSKFIGITEL which is identical to instant SEQ ID NO: 450 (page 26, lines 20-21).
It would have been prima facie obvious prior to the effective filing date to use the specific tetanus toxoid peptide of SEQ ID NO: 450 as the tetanus toxoid in the method rendered obvious by the combination of Hunt et al (WO2011/149909) and  Hunt et al (WO20140/039675).  One of skill in the rt would have been motivated to do so by the teachings of Le Gal et al on the heightened induction of epitope specific CD8 T cells in vivo when immunization included TT830-843 linked to the epitope to which immunity was desired.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 19 and 20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 27, 51-59 of copending Application No. 17/178,525 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘525 patent anticipate the instant claims.  
Section 804 IIb of the M.P.E.P. teaches:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).
Figure 2B of the specification teaches that SEQ ID NO: 170 comprises the instant SEQ ID N:92 (page 7/40) having a phosphorylated Serine at position 6 (page 8/40).
Thus, the claims of the ‘525 application drawn to synthetic peptides comprising an amino acid sequence selected from SEQ ID NO:1-1391 include the instant SEQ ID NO:92.  Dependent claims 8 and 51 of the ‘525 application require that the composition of claim 1 comprises and adjuvant which meets the limitations of instant claim 1. Claim 52 of the ‘525 application requires that the adjuvant is selected from the group consisting of complete Freund’s adjuvant, incomplete Freund’s adjuvant, Aluminum hydroxide, lysolecithin, pluronic polyols, dinitrophenol, BCG, C. parvum, or a combination thereof, which meets the limitations of instant claim  19.  
Claim 59 of the ‘575 application is drawn to a composition of dendritic cells in vitro loaded with one or more synthetic peptides, wherein each peptide (i) is 8 to 50 amino acids in length; and (ii) comprises an amino acid sequence selected from a group including SEQ ID NO:170, which meets the limitations of instant claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643